Case 1:15-cv-02644-WFK-ST Document 98 Filed 01/31/20 Page 1 of 1 PagelD #: 512
GRIEG! [Alf & f RD ab as
fb 8 ee Sin i

_ Deac ti CC l—eqeo

 

 

| seek Ra
Tt ind 2 ge Th SCamne | ee ee |

 

- = — DLwe wild | es to -schedele g anger

- Conlon” vm se receeved wf trem
AY ag Ae Hekwen o9_ aa 30 m. the he Fharnwon
wth Ne heads uP iA rmati Lory From. Toque -
Urs Helawen i heen hanes tur Pe the c Court —
TD spoke with Mp o/\ seal mes.
TEM. [/ ay hones @ andl fern of my. a a ae
a no dax f hee 0 a [dodfinie P Ae, OF cell es
—_ —£ here bat T how gq mal dnwhech Jatvin

heh Mrs leben t ror ly uses net Fair

 

 

 

 

 

 

 

ie wilh Mrslowen of [-Bl-2e20

 

 

Veurs

a - nl Q MAD

 

 

 

 

 

 

 

 

 

 

 

 

 

CC TONNE Me face) ET epee
Ee : yf goat 0 | CNN ce eee
—<— ame PRO SE OFFICE] ofan

 

 

 

 

 
